DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 4, 6, 8, 10 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 9, 10 and 12 of the issued patent Kim et al., US 10,638,307 B2 (Kim’307 hereinafter), in view of Casaccia et al., US 2006/0221894 A1 (Casaccia hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,638,307 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10,638,307 B2
2. (New) A method performed by a user equipment in a wireless communication system, the method comprising:


transmitting, to a base station, a message including carrier capability 

wherein the carrier capability information is transmitted in a bitmap form; and


receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form, 

wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one 

4. (New) The method of claim 2, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.




















6. (New) The method of claim 2, wherein the carrier configuration information, which is received from the base station, indicates a plurality of carriers that are configured for the user equipment.


8. (New) A user equipment configured to operate in a wireless communication system, the user equipment comprising:


at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one 
transmitting, to a base station, a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment in a frequency band within a maximum frequency band, 

wherein the carrier capability information is transmitted in a bitmap form; and


receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,

wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment.

10. (New) The user equipment of claim 8, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.



















12. (New) The user equipment of claim 8, wherein the carrier configuration information, which is received from the base station, indicates a plurality of carriers that are configured for the user equipment.

transmitting, to a first base station, carrier capability information including 


… and
wherein the information on the bandwidth combination set indicates bands applicable to the wireless communication in a bitmap form.

receiving, from the first base station, carrier configuration information, 






wherein the carrier configuration information includes at least one index corresponding respectively to the at least one secondary carrier configured




wherein the carrier configuration information is generated based on the carrier capability information of the user equipment, and
wherein the primary carrier is configured as a carrier for performing an initial network entry procedure;
receiving, from the first base station through the primary carrier, control information for exchanging traffic via
the at least one secondary carrier with the first base station;
receiving, from the first base station, the traffic through the secondary carrier, based on the control information; and 
receiving, from the first base station, a message for a procedure of an entrance to a second base station



9. The method of claim 7, wherein information related to a number of carriers supported by the user equipment is obtained based on the carrier capability information.



10. A user equipment for operating a plurality of carriers in a wireless communication system supporting a primary carrier and at least one secondary carrier, the user equipment comprising:
a transceiver coupled to a processor; and the processor configured to:
transmit, to a first base station, carrier capability information including 








… and
wherein the information on the bandwidth combination set indicates bands applicable to the wireless communication in a bitmap form.

receive, from the first base station, carrier configuration information, 







wherein the carrier configuration information includes at least one index corresponding respectively to the at least one secondary carrier configured
for the user equipment, 



wherein the carrier configuration information is generated based on the carrier capability information of the user equipment, and
wherein the primary carrier is configured as a carrier for performing an initial network entry procedure, receive, from the first base station through the primary carrier, control information for exchanging traffic via the at least one secondary carrier with the first base station;

and
receive, from the first base station, a message for a procedure of an entrance to a second base station wherein the primary carrier is changed on the procedure of the entrance based on the message, 

12. The user equipment of claim 10, wherein information related to a number of carriers supported by the user equipment is obtained based on the carrier capability information.


Regarding claim 2, Kim’307 discloses a method performed by a user equipment in a wireless communication system, the method comprising:
transmitting, to a base station, a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment in a frequency band within a maximum frequency band, 

receiving, from the base station, … wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment (see Kim’307 claim 7).
Regarding claim 4, Kim’307 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see Kim’307 claim 7).
Regarding claim 6, Kim’307 discloses wherein the carrier configuration information, which is received from the base station, indicates a plurality of carriers that are configured for the user equipment (see Kim’307 claim 9).
Regarding claim 8, Kim’307 discloses A user equipment configured to operate in a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
transmitting, to a base station, a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment in a frequency band within a maximum frequency band, 
wherein the carrier capability information is transmitted in a bitmap form; and
receiving, from the base station, … ,

Regarding claim 10, Kim’307 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see Kim’307 claim 10).
Regarding claim 12, Kim’307 discloses wherein the carrier configuration information, which is received from the base station, indicates a plurality of carriers that are configured for the user equipment (see Kim’307 claim 12).
Regarding claims 1 and 8, Kim’307 discloses does not explicitly disclose carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form, 
In the same field of endeavor (e.g., communication system) Casaccia discloses a method for to transmitting a multicarrier switch command in a cellular communication system that comprises carrier configuration information indicating at least one carrier that is configured for the user equipment (The multi-carrier switch command message 206 at least includes an instruction indicting that the access terminal should switch to the multi-carrier mode. In the exemplary embodiment, the multi-carrier switch command message 206 includes a multi-carrier switch indicator 402, a multi-carrier channel indicator 404 and other commands related to the timeslot configurations of the multiple carriers to which the terminal is assigned; see Casaccia, paragraph [0032]), based on the carrier capability information that was transmitted by the user equipment in the bitmap form (In the exemplary embodiment, the RXDIV switch command message 210 includes a RXDIV switch indicator 502, a single carrier channel indicator 504 and other commands related to the timeslot configurations of the single carrier to which the terminal is assigned; see Casaccia, paragraph [0033]), 
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Casaccia related to transmitting a multicarrier switch command in a cellular communication system, into the invention of the instant application, in order to efficiently managing multicarrier communication in a wireless communication system (see Casaccia, paragraphs [0003] and [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 4, 6-8, 10, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casaccia et al., US 2006/0221894 A1 (Casaccia hereinafter), in view of Stamoulis et al., US 2009/0257405 A1 (Stamoulis hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Casaccia discloses a method performed by a user equipment in a wireless communication system (A method and apparatus manages resources in a wireless communication system by transmitting a multi-carrier switch command message to an access terminal instructing the access terminal to switch between a diversity mode; see Casaccia, abstract. Also see paragraph [0005], “The access 
transmitting, to a base station, a message including carrier capability information regarding a set of carriers, among a plurality of carriers (As explained above, the access terminal transmits the capabilities message 204 indicating the multi-carrier and receive diversity capabilities; see Casaccia, paragraph [0031]), that is supported by the user equipment in a frequency band within a maximum frequency band (In a multi-carrier communication system, signals are transmitted using multiple channels at different carrier frequencies; see Casaccia, paragraph [0006]), wherein the carrier capability information is transmitted in a bitmap form (The capabilities message 204 may include a RXDIV indicator 302 and a multi-carrier indicator 304. In the exemplary embodiment, the capabilities message 204 includes a one bit RXDIV indicator 203 and a one bit multi-carrier indicator 304 as well as other indicators 306 describing the other capabilities of the access terminal; see Casaccia, paragraph [0031]); and
receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment (The multi-carrier switch command message 206 at least includes an instruction indicting that the access terminal should switch to the multi-carrier mode. In the exemplary embodiment, the multi-carrier switch command message 206 includes a multi-carrier switch indicator 402, a multi-carrier channel indicator 404 and other commands related to the timeslot configurations of the multiple carriers to which the terminal is assigned; see Casaccia, paragraph [0032]), based on the carrier capability information that was transmitted by the user equipment 
Regarding claim 4, Casaccia wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (When the multi-carrier switch command message is received, the access terminal 102 generates the appropriate control signals and configures the receiver 116 … to receive a second signal 112 at a second carrier frequency through the second antenna 108; see Casaccia, paragraph [0023]).
Regarding claim 6, Casaccia wherein the carrier configuration information, which is received from the base station, indicates a plurality of carriers that are configured for the user equipment (When the multi-carrier switch command message is received, the access terminal 102 generates the appropriate control signals and configures the receiver 116 to receive a first signal 110 at a first carrier frequency through the first antenna 106 and to receive a second signal 112 at a second carrier frequency through the second antenna 108; see Casaccia, paragraph [0023]).
Regarding claim 7, Casaccia wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment (Therefore, in the exemplary embodiment, a single bit indicates whether the access terminal has receive diversity capability and a single bit indicates whether the access terminal has multi-carrier capability. In some circumstances, the indicators may include multiple bits to convey 
Regarding claim 8, Casaccia a user equipment configured to operate in a wireless communication system (The access terminals, also sometimes referred to as mobile devices, portable devices and by other names, communicate over channels in the uplink and the downlink directions; see Casaccia, paragraph [0005]), the user equipment comprising:
at least one transceiver (see Casaccia Fig. 1, element 116);
at least one processor (see Casaccia Fig. 1, element 118. Also see paragraph [0022], “The controller 118 is any combination of hardware, software and/or firmware configured to perform the functions described herein as well as facilitating the overall functionality of the access terminal. The controller 118 may include any number and combination of circuitry, electrical devices, memory and processing devices where the processing devices may include a single processor, microprocessor, processor arrangement, or logical gates”); and
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor (The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, … An exemplary storage medium is coupled to 
transmitting, to a base station, a message including carrier capability information regarding a set of carriers, among a plurality of carriers (As explained above, the access terminal transmits the capabilities message 204 indicating the multi-carrier and receive diversity capabilities; see Casaccia, paragraph [0031]), that is supported by the user equipment in a frequency band within a maximum frequency band (In a multi-carrier communication system, signals are transmitted using multiple channels at different carrier frequencies; see Casaccia, paragraph [0006]), wherein the carrier capability information is transmitted in a bitmap form (The capabilities message 204 may include a RXDIV indicator 302 and a multi-carrier indicator 304. In the exemplary embodiment, the capabilities message 204 includes a one bit RXDIV indicator 203 and a one bit multi-carrier indicator 304 as well as other indicators 306 describing the other capabilities of the access terminal; see Casaccia, paragraph [0031]); and
receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment (The multi-carrier switch command message 206 at least includes an instruction indicting that the access terminal should switch to the multi-carrier mode. In the exemplary embodiment, the multi-carrier switch command message 206 includes a multi-carrier switch indicator 402, a multi-carrier channel indicator 404 and other commands related to the timeslot configurations of the multiple carriers to which the terminal is assigned; see Casaccia, paragraph [0032]), based on the carrier capability information that was transmitted by the user equipment in the bitmap form (In the exemplary embodiment, the RXDIV switch command 
Regarding claim 10, Casaccia wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (When the multi-carrier switch command message is received, the access terminal 102 generates the appropriate control signals and configures the receiver 116 … to receive a second signal 112 at a second carrier frequency through the second antenna 108; see Casaccia, paragraph [0023]).
Regarding claim 12, Casaccia wherein the carrier configuration information, which is received from the base station, indicates a plurality of carriers that are configured for the user equipment (When the multi-carrier switch command message is received, the access terminal 102 generates the appropriate control signals and configures the receiver 116 to receive a first signal 110 at a first carrier frequency through the first antenna 106 and to receive a second signal 112 at a second carrier frequency through the second antenna 108; see Casaccia, paragraph [0023]).
Regarding claim 13, Casaccia wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment (Therefore, in the exemplary embodiment, a single bit indicates whether the access terminal has receive diversity capability and a single bit indicates whether the access terminal has multi-carrier capability. In some circumstances, the indicators may include multiple bits to convey additional information. An example of a suitable capabilities message 204 includes a 
Casaccia does not explicitly discloses wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment. In the same field of endeavor (e.g., communication system) Stamoulis discloses a method related to a wireless communication system that comprises wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment (In 272, the access point 1 294 may then send a grant message to the access terminal 292, which indicates that all or a subset of the requested carriers have been granted; see Stamoulis, paragraph [0055]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Stamoulis regarding a wireless communication system into the method related to managing multi-carrier system of Casaccia. The motivation to do so is to reducing interference and improving throughput and channel quality in a wireless communication environment (see Stamoulis, paragraph [0006]).

Claims 5 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casaccia et al., US 2006/0221894 A1 (Casaccia hereinafter), in view of Stamoulis et al., US 2009/0257405 A1 (Stamoulis hereinafter), as applied to the .
Here is how the references teach the claims.
Regarding claims 5 and 11, Casaccia and Stamoulis disclose the method of claim 2 and the user equipment of claim 8. Casaccia and Stamoulis do not explicitly disclose wherein the message, which includes the carrier capability information, further includes frequency band information regarding the frequency band supported by the user equipment. In the same field of endeavor (e.g., communication system) Fu discloses a method for exchanging multi-carrier capability information with a base station that comprises wherein the message, which includes the carrier capability information, further includes frequency band information regarding the frequency band supported by the user equipment (The mobile station also exchanges multi-carrier capability information with the base station; see  Fu, paragraph [0007]. Also see Fu, claim 9, “wherein the multi-carrier capability exchanged in (b) comprises information on number of antennas or number of carriers that can be simultaneously supported by the mobile station and the base station”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Stamoulis regarding exchanging multi-carrier capability information with a base station into the method related to managing multi-carrier system of Casaccia and Stamoulis. The motivation to do so is to efficiently handling network entry procedure in a multi-carrier system (see Fu, paragraph [0007]).

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 04/02/2021